Citation Nr: 0004310	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-05 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1958 until June 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1998, 
from the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence adequate to reopen a claim for service 
connection for hearing loss had not been submitted. 

A personal hearing on appeal was held on December 16, 1999, in 
Montgomery, Alabama, via video conferencing techniques before 
Nancy I. Phillips, who is the member of the Board rendering 
the final determination in this claim and was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999) (amending 38 U.S.C.A. § 7107 (West 
1991)).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  In November 1984, the RO denied service connection for 
hearing loss and that decision is considered to be final.

3.  RO decisions in December 1985, December 1988 and in 
August 1992 determined that new and material evidence had not 
been submitted adequate to reopen the claim.  These decisions 
are considered to be final.

4.  Evidence added to the record since the RO's August 1992 
decision is relevant and probative and is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim.

5.  The veteran's Military Occupational Specialty was Morse 
Interceptor.  

6.  The veteran has a current hearing loss disability.

7.  There is competent medical evidence that shows a nexus 
between the veteran's hearing loss and active service.


CONCLUSIONS OF LAW

1.  The November 1984 RO decision, denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  The RO's decisions in December 1985, December 1988 and 
August 1992 determining that new and material evidence had 
not been submitted adequate to reopen the claim of 
entitlement to service connection for hearing loss are final.  
38 U.S.C.A. § 7105 (West 1991).

3.  Evidence received since the August 1992 RO decision is 
new and material, and the veteran's claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

4.  The veteran has stated a well-grounded claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5107(a) 
(West 1991).  

5.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim was received from the veteran in July 1997 seeking 
service connection for hearing loss resulting from the 
veteran's duties in service.  He contends that as a Morse 
Interceptor, he suffered damage to the auditory nerve due to 
the noise level of the equipment on which he worked.  The 
appellant has a present disability of hearing loss and claims 
that his present bilateral hearing loss is due to noise 
exposure in service.

Previously, service connection for hearing loss had been 
denied by the RO in a rating decision in November 1984 as 
hearing loss was not shown by the evidence of record.  
Evidence reviewed included service medical records and 
treatment records for unrelated disorders.  The report of 
audiometric examination at discharge indicated hearing was 
within normal limits.  The veteran was notified of the denial 
by letter dated November 23, 1997.  

The veteran did not appeal this decision.  The law grants a 
period of one year from the date of notice of the result of 
the initial determination for the filing of an application 
for review on appeal; otherwise, that determination becomes 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 1991).  

As the RO has previously denied service connection for 
hearing loss and no timely appeal was filed, the decision 
became final.  Under the applicable law, a prior final 
disallowance of a claim must be re-opened when "new and 
material evidence" is presented or secured with respect to 
the basis for the disallowance of that claim.  See 38 U.S.C. 
§§ 5108, 7105(c).  

In addition, the RO has denied the veteran's claim in 
December 1985, December 1988 and August 1992 based on a 
determination that new and material evidence had not been 
submitted adequate to reopen a claim of entitlement for 
service connection for hearing loss.  Evidence reviewed 
included treatment records.  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter CAVC) set out a three step process to reopen a 
previously denied claim.  First, a determination must be made 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening, a 
determination must be made whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, an evaluation of the 
merits may be made after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  

38 C.F.R. § 3.156 defines new and material evidence as:

evidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order 
to fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).

CAVC has determined that "in order to warrant reopening a 
previously and finally disallowed claim, the newly presented 
or secured evidence must be not cumulative of evidence of 
record at the time of the last prior final disallowance and 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  The evidence must be probative of each 
issue which was a specified basis for the last final 
disallowance.  See Struck v. Brown, 9 Vet. App. 145, 151.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  We 
would further note that in Hensley v. Brown, 5 Vet. App. 155 
(1993), CAVC reported that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  5 Vet. App. at 159.  CAVC 
explained that: "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  
5 Vet. App. at 160.

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service 
which would adversely affect the veteran's auditory system 
and post-service audiological findings which meet the 
criteria of 38 C.F.R. § 3.385 (1999).  If the veteran had 
"normal" hearing upon his discharge, but developed hearing 
loss measurably to the criteria stated in 38 C.F.R. § 3.385 
(1999), and if the veteran can now establish a causal 
relationship between his hearing loss and service, service 
connected benefits will be granted.

In this case, the last final disallowance was in August 1992 
when the claim for service connection was denied.  Although 
the evidence showed that the veteran had hearing loss, the 
evidence did not show that the hearing loss was related to 
service.  

With his claim submitted in July 1997, the veteran included a 
duplicate copy of his DD Form 214.  Other evidence reviewed 
included an outpatient treatment record showing a June 1997 
request for an audiology evaluation. 

The veteran presented testimony on his claims at a personal 
hearing via video conferencing techniques in December 1999 as 
evidenced by a copy of the transcript contained in the claims 
file.  Additional evidence was received from the veteran at 
the hearing with a waiver of the RO's consideration of the 
evidence.  38 C.F.R. § 20.1304(c) (1999).  Evidence received 
at the hearing included a report of an April 1998 audiogram, 
hearing aid evaluation reports and medical statements.  On 
the authorized audiological evaluation in April 1998, pure 
tone thresholds, in decibels, bilaterally were above 40 
decibels for the 500, 1000, 2000, 3000 and 4000 frequencies.   
Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 72 percent in the left ear.

In November 1999, Wyndol S. Hamer, Jr., M.D. wrote that the 
veteran has a hearing deficit "consistent with injury due to 
noise, as from a ham radio head set.  In May 1998, George P. 
Tkalych, M.D. wrote that the veteran has bilateral marked 
severe hearing loss "more than likely related to his work 
environment many years ago."  The veteran had noise induced 
hearing loss due to nerve damage.  In August 1998, Robert G. 
Peden, M.D. wrote that the veteran had a profound bilateral 
sensorineural hearing loss.  Further, that "[a]ccording to 
our records, he had significant exposure to noise in the 
military which results in this type of hearing loss."  An 
undated statement from William R. Blythe, M.D., noted that 
the veteran's "history and tests are consistent with 
auditory nerve damage associated with his military history." 

The evidence added to the record since the August 1992 RO 
decision is relevant and probative and is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim, and is, therefore, 
new and material evidence.  The veteran's claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The next question for the Board is determining whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), cert. denied, 524 U.S. 940 (1998); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent "proof of a present 
disability[,] there can be no valid claim"); see also 38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

For purposes of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the claim is well-grounded.  The 
veteran's hearing ability was shown within normal limits in 
service.  The evidence shows, however, that the veteran has a 
current hearing disability that meets the requirements as 
stated in 38 C.F.R. § 3.385 (1999).  The determinative issue 
is whether the cause of the veteran's current bilateral 
hearing loss can be linked to his period of active service.  
Because this issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995).  Based on the medical 
statements submitted linking the veteran's current bilateral 
hearing disability to his duties as a radio operator in 
service, the Board finds that the claim is well-grounded.  
Furthermore, the veteran has not indicated that any probative 
evidence not already associated with the claims folder is 
available; therefore, the duty to assist him has been 
satisfied.  38 U.S.C.A. 5107(a) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran has claimed that he was exposed to acoustic 
trauma as a radio operator and suffered auditory nerve damage 
during active service which resulted in bilateral hearing 
loss.  The evidence of record shows that the veteran's 
specialty in service was as a Morse Interceptor.  The 
available evidence does not show a hearing loss during active 
duty.  Under the criteria of 38 C.F.R. § 3.385, however, the 
veteran's current impaired hearing is considered a disability 
for VA purposes as post-service audiological findings meet 
the criteria of 38 C.F.R. § 3.385 (1999).  The veteran's 
current hearing acuity levels clearly show that he meets the 
threshold requirements of a current hearing impairment.  The 
auditory threshold is 40 decibels or greater in all of the 
frequencies for the right ear and 40 decibels or greater in 
all of the frequencies for the left ear.  

As discussed above, the veteran has submitted several medical 
statements providing a causal relationship, or nexus, between 
the veteran's in-service exposure to acoustical trauma and 
his bilateral hearing loss which developed many years 
thereafter.  The Board notes that these opinions were 
rendered by medically trained professionals and are based 
upon examination of the veteran with consideration given to 
his sustainable history of exposure to acoustical trauma 
during service.  There are no countervailing medical opinions 
of record.  See Hanson v. Derwinski, 1 Vet. App. 512 (1991) 
(an appellant is entitled to service connection where he 
submits supportable medical opinion of an etiological 
relationship that is unrebutted by other medical opinion of 
record).  Accordingly, the Board concludes from this evidence 
that the appellant's bilateral sensorineural hearing loss 
resulted from his in-service exposure to acoustical trauma 
and, thus, was incurred in service.


ORDER

Service connection for bilateral hearing loss is granted.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





 

